Citation Nr: 1744704	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-52 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a skin condition, including squamous cell carcinoma, to include as secondary to mustard gas exposure.

2. Entitlement to service connection for a respiratory condition, including pulmonary emphysema, to include as secondary to mustard gas exposure

3. Entitlement to service connection for arteriosclerosis, to include as secondary to mustard gas exposure.


REPRESENTATION

Veteran represented by:	[REDACTED] (appointed under 38 C.F.R. § 14.630)


WITNESSES AT HEARING ON APPEAL

The Veteran's representative, Senator Claire McCaskill, and other family members

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1945 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the previously-denied claims of entitlement to service connection for arteriosclerosis and actinic keratosis and skin lesions, to include based on mustard gas exposure; and reopened a previously-denied claim of entitlement to service connection for pulmonary emphysema, to include based on mustard gas exposure, but denied the underlying issue on the merits.  Subsequently, in a June 2016 rating decision, the RO upheld the prior denials as to all three claims.  See 38 C.F.R. § 3.156(b).

During the pendency of the Veteran's appeal, the President of the United States, as part of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Forever GI Bill), Pub. L. No. 115-48, § 502 (enacted Aug. 16, 2017), signed legislation that directs VA to reconsider previously denied claims for disability compensation for veterans who allege full-body exposure to nitrogen mustard gas, sulfur mustard gas, or Lewisite during World War II.  See https://www.benefits.va.gov/GIBILL/ForeverGIBill.asp (last visited October 5, 2017).  As the Veteran's claims are based on his allegation of mustard gas exposure during World War II, they will be reconsidered in light of this new legislation.  See Forever GI Bill at § 502(a)(1).

In July 2017, the Veteran executed a VA Form 21-22a ("Appointment of Attorney or Agent as Claimant's Representative") and named [REDACTED], the individual listed on the title page above (the Veteran's daughter), as his representative pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.

In July 2017, the Veteran's representative presented oral argument at a Central Office hearing before the undersigned Veterans Law Judge.  The Veteran was not in attendance.  During the hearing, the representative submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is of record. 

The issue of entitlement to reimbursement for medical expenses has been raised by the record in a September 2017 Statement in Support of Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for arteriosclerosis, to include as secondary to mustard gas exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was subjected to full-body exposure to mustard gas while he was stationed at Camp Crowder, Missouri, during World War II.

2.  During the pendency of the appeal, the Veteran has been diagnosed with squamous cell carcinoma of the right ear, a disease that is presumed to be associated with mustard gas exposure.

3.  During the pendency of the appeal, the Veteran has been diagnosed with pulmonary emphysema, a disease that is presumed to be associated with mustard gas exposure.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of squamous cell carcinoma of the right ear have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2016); Harry W. Colmery Veterans Educational Assistance Act of 2017, Pub. L. No. 115-48, § 502 (enacted Aug. 16, 2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for pulmonary emphysema have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2016); Harry W. Colmery Veterans Educational Assistance Act of 2017, Pub. L. No. 115-48, § 502 (enacted Aug. 16, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. RECONSIDERATION

In December 1991 and May 1993, the Veteran filed claims seeking entitlement to service connection for a lung condition, arteriosclerosis, and skin cancer, based on his claim of full-body exposure to mustard gas during World War II at Camp Crowder, Missouri.  These claims have since been denied numerous times, in part because VA was unable to verify the requisite exposure to mustard gas.  See, e.g., RO Rating Decision (February 1992); RO Rating Decision (December 1992); RO Rating Decision (October 1995); Board of Veterans' Appeals Decision (July 1996); RO Rating Decision (May 2006); RO Rating Decision (August 2011).  As noted above in the Introduction, in August 2017, the President of the United States signed new legislation into law requiring VA to reconsider previously denied claims for disability compensation for Veterans who allege full-body exposure to nitrogen mustard gas, sulfur mustard gas, or Lewisite during World War II.  See Forever GI Bill, Pub. L. No. 115-48, § 502(a)(1).  In light of the new legislation, the Board finds that the Veteran is entitled to a new determination, where he has satisfied the requisite criteria for reconsideration, which requires alleging full-body exposure to a covered substance during World War II, at a cite listed under § 502(a)(3), and where his claims were denied before enactment of the Forever GI Bill.  See Forever GI Bill, Pub. L. No. 115-48, § 502(a)(1)-(3).


II. DETERMINATION

The Veteran contends that he developed skin and lung conditions, specifically to include squamous cell carcinoma of the right ear and pulmonary emphysema, as a result of exposure to mustard gas while serving at Camp Crowder, Missouri, during World War II.  For the following reasons, the Board finds that entitlement to service connection for these conditions is warranted.

Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

VA regulations include a provision for presumptive service connection for certain disabilities based on evidence of full-body exposure to mustard gas in service.  The pertinent regulation states:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition:
(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.
(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease.
(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316.

The Forever GI Bill, in pertinent part, states that, when making a "determination regarding whether a veteran experienced full-body exposure to a covered substance" such as mustard gas, VA:

(A) shall presume, unless there is affirmative evidence to establish otherwise, that the veteran experienced such exposure by reason of the service of the veteran in World War II-
      (i) based on the locations listed in paragraph (3) [including Camp Crowder, Missouri]; and
      (ii) consistent with the places, types, and circumstances of service of the veteran in accordance with section 1154 of title 38; and 
(B) shall resolve each reasonable doubt in favor of the veteran.

Id. at § 502(a)(5).

The legislation further directs VA to consider that "contemporaneous records of testing of full-body exposure to a covered substance frequently may be unavailable because such tests were classified or such records were lost or destroyed"; and that "many veterans were sworn to secrecy following testing."  Id. at § 502(a)(4)(A)(i)-(ii).  The legislation states VA:

may not determine that testing of full-body exposure to a covered substance did not occur at a site based solely on-
      (i) information contained in the Department of Defense and Department of Veterans Affairs Chemical Biological Warfare Database; or
      (ii) any list of known sites of testing of full-body exposure to a covered substance maintained by the Department of Veterans Affairs or the Department of Defense.

Id. at § 502(a)(4)(B).

Factual Background

The Veteran contends that in June or July 1945, while stationed at Camp Crowder, Missouri, he was required to take part in secret tests in which he was purposely subjected to full-body exposure to mustard gas.  Specifically, he has alleged that mustard gas was applied to his arms and that he was sent through a "gas chamber" without any protective equipment.  The Veteran contends that he became ill and was hospitalized following the exposure.  See Correspondence attached to VA Form 9 (May 1993); Mustard Gas Exposure Questionnaire (September 2005); Correspondence (February 2006); VA Form 9 (October 2016).  He has submitted numerous articles and documents in support of his claim, to include a 2012 report prepared by the U.S. Army Corps of Engineers that contained a plan for disposing of chemical warfare material found at Camp Crowder and a November 2015 National Public Radio report on veterans who were exposed to mustard gas in secret experiments, with the Veteran listed in the accompanying database.

Service treatment records show that the Veteran was assigned to Camp Crowder after his June 1945 induction examination.  In July 1945, while still stationed there, he was hospitalized for six days and diagnosed with (1) nasopharyngitis, acute, catarrhal, and (2) gingivitis, acute, moderately severe (Vincent's angina).  Service personnel records show that the Veteran was assigned to the Camp Crowder medical department in October 1945.  In May 1946, he was diagnosed with tonsillitis, acute, follicular, bilateral.

Post-service medical records show that the Veteran has had a long history of lung problems, culminating in diagnoses of emphysema, chronic lung disease, and pulmonary edema.  An August 1968 private treatment record shows that the Veteran was diagnosed with emphysema.  An October 1991 chest X-ray revealed healed granulomatous disease, and there is an undated diagnosis of bronchitis.  Private treatment records dated in April 2007 and January 2014 note that the Veteran has a history of lung disease, and a February 2011 CT scan confirmed chronic lung disease.  A February 2016 VA medical report noted a diagnosis of pulmonary emphysema, and a January 2017 chest X-ray revealed evidence of pulmonary edema.  In addition, the record includes numerous lay statements from the Veteran's family members indicating that the Veteran has suffered from respiratory symptoms for many years.

With respect to the Veteran's claim for skin cancer, VA outpatient medical records show that the Veteran was diagnosed with squamous cell carcinoma on his right ear in August 2007, which was surgically removed.  See VA Dermatology Note (November 2007).  Subsequent treatment records confirm the presence of a scar.  See Consult Note, Dr. Cleaver (August 2009).  Testimony was also provided at a hearing in July 2017, which provided detailed information on the mustard gas testing and its location.


Analysis

After carefully reviewing the record, the Board has determined, as an initial matter, that the Veteran is entitled to the presumption of exposure.  See Forever GI Bill, Pub. L. No. 115-48, § 502(a)(5) (presumption of exposure for veterans who served in the listed locations).  It has been a matter of public knowledge for many years that the United States military conducted mustard gas experiments on thousands of servicemen during World War II.  See 57 Fed. Reg. 1699 and 33876 (1992); see also https://www.publichealth.va.gov/exposures/mustardgas/index.asp (last visited October 5, 2017).  Indeed, testimony as to his full-body exposure to mustard gas while serving at Camp Crowder, Missouri, during World War II, during secret tests is highly credible and is consistent with the evidence of record (discussed above) and the circumstances of his service.  Moreover, there is no affirmative evidence which calls his contentions into question.

Furthermore, as discussed in detail above, the medical evidence clearly establishes that the Veteran has residuals of squamous cell carcinoma of the right ear and a chronic lung disease, diagnosed as pulmonary emphysema.  Service connection for these conditions is therefore warranted on a presumptive basis.  38 C.F.R. § 3.316.  To that end, the Board wishes to emphasize that this decision constitutes a reconsideration of the Veteran's original claims for entitlement to service connection, except for arteriosclerosis, which will be discussed in the Remand section below.  See Forever GI Bill, Pub. L. No. 115-48, § 502(a)(1).  As such, the effective dates of service connection awarded as a result of this decision must be fixed in accordance with the facts found, and may potentially date from the Veteran's original claims for service connection.  See id., at § 502(a)(6).  As mentioned above, the Veteran filed his initial claims for arteriosclerosis and lung damage in December 1991, and for skin cancer in May 1993.

In reaching this conclusion, the Board acknowledges that the Veteran and his family have endured a very lengthy and frustrating process in his efforts to establish entitlement to service connection for the claimed diseases.  The Board recognizes what the Veteran sacrificed for his country, and is mindful of VA's stated mission:  "to care for him who shall have borne the battle, and for his widow and orphan."  Accordingly, reasonable doubt has been considered and the claims for entitlement to service connection for residuals of squamous cell carcinoma of the right ear and pulmonary emphysema are granted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of squamous cell carcinoma of the right ear due to mustard gas exposure is granted.

Service connection for pulmonary emphysema due to mustard gas exposure is granted.


REMAND

While the Board sincerely regrets the delay, additional development is required before the Veteran's claim for entitlement to service connection for arteriosclerosis is decided.

The Veteran contends that his arteriosclerosis is a result of exposure to mustard gas during active duty service.  See, e.g., VA Form 21-526 (December 1991); VA Form 21-4138 (November 2015).  Arteriosclerosis is not among the diseases listed in 38 C.F.R. § 3.316.

VA treatment records dated in August 1989 show that the Veteran sought treatment for lower extremity pain.  He was diagnosed with atherosclerotic peripheral vascular disease, claudication, and asymptomatic carotid disease.  In November 1989, he underwent aortofemoral bypass with proximal aortic endarterectomy.  VA and private treatment records reflect continued treatment for various cardiovascular conditions.  

No VA examination has been provided with respect to this claim.  However, the Board has determined that the Veteran was subject to full-body exposure to mustard gas during active service.  Thus, a medical opinion should be obtained addressing whether such exposure is related to the Veteran's arteriosclerosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  An in-person examination may not be required in order to obtain the information necessary to fully adjudicate this matter.  In fact, the Board finds that an in-person examination would not be feasible given the Veteran's current condition.  See Hearing Transcript at p. 22 (noting that the Veteran has "very much difficulty speaking"); Correspondence (April 2017) (noting that the Veteran is "essentially aphasic").  Rather, the Board finds a VA examiner could likely complete an Acceptable Clinical Evidence (ACE) review of the file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an ACE review of the Veteran's record.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should address the following:

(a)  	Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed arteriosclerosis is etiologically related to the Veteran's active service, to include presumed full-body exposure to mustard gas?

(b)  	Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed arteriosclerosis has been caused or aggravated by the service-connected pulmonary emphysema? (If the Veteran is found to have a disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.)

The examiner should consider the hearing testimony and all relevant VA and private treatment records.

2.  Then, readjudicate the issue on appeal based on the Forever GI Bill, Pub. L. No. 115-48, § 502(a)(1).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


